COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Regina Sophus v. New Hope Apartment and Homicide Division

Appellate case number:    01-14-00021-CV

Trial court case number: 1036595

Trial court:              Co Civil Ct at Law No 3 of Harris County

      On January 27, 2014, appellant filed a motion seeking an extension of time to appeal.
The Court wishes to inform appellant of the following deadlines:
       * Filing fees are due by February 7, 2014.
       * The clerk’s record and the reporter’s record are due within 60 days from the date of the
judgment signed in the trial court (in this case, within 60 days from December 10, 2013). See
TEX. R. APP. P. 35.1.
        * Appellant’s brief is due 30 days from the date the later of the clerk’s record or the
reporter’s record have been filed. See TEX. R. APP. P. 38.6(a).
       It is so ORDERED.

Judge’s signature: /s/ Justice Rebeca Huddle
                    Acting individually  Acting for the Court


Date: January 30, 2014